Case: 20-60768     Document: 00515788343         Page: 1     Date Filed: 03/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 19, 2021
                                  No. 20-60768
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Timothy Griffin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CR-18-5


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Timothy Griffin appeals his sentence after pleading guilty, pursuant
   to a written plea agreement, to possession with the intent to distribute
   methamphetamine. Griffin challenges the district court’s application of the
   career offender enhancement under U.S.S.G. § 4B1.1. Seeking to enforce


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60768     Document: 00515788343          Page: 2   Date Filed: 03/19/2021




                                   No. 20-60768


   Griffin’s appeal waiver, the Government moves to dismiss the appeal and
   alternatively moves for summary affirmance.
          We review the enforceability of an appeal waiver de novo. United
   States v. Winchel, 896 F.3d 387, 388 (5th Cir. 2018). Based on our review of
   the record, Griffin knowingly and voluntarily entered his plea agreement,
   including the appeal waiver, which is enforceable and bars his appeal. See
   United States v. Bond, 414 F.3d 542, 544-45 (5th Cir. 2005). Griffin’s
   argument that the waiver should not be enforced because he agreed to it
   without knowledge of the specific sentence to be imposed is unavailing. See
   United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992).
          Accordingly, the Government’s motion to dismiss the appeal is
   GRANTED, and its alternative motion for summary affirmance is
   DENIED as unnecessary.
          APPEAL DISMISSED.




                                         2